Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 1 of 6

        REFILED PURSUANT TO COURT ORDER (DKT. 102)




                 EXHIBIT F
                                           Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 2 of 6

                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1                      ‘386 Patent                        Hyperion™ Instrument with Maxpar® Reagents
                                                                                                 interface (green) high-pass ion optics (gray), ion
                                       2                                                         separation in the time-of-flight (TOF) mass
                                                                                                 analyzer (blue), and data acquisition and processing
                                       3                                                         (red).
                                       4
                                                                ‘104 Patent                       Hyperion™ Instrument with Maxpar® Reagents
                                       5
                                           1. A method for the analysis of an analyte in a       The Hyperion™ Instrument with Maxpar® Reagents
                                       6   sample, comprising:                                   practices Claim 1 of the ‘104 Patent. For example,
                                           (i) incubating an element tagged affinity reagent     the Hyperion Imaging System enables cellular
                                       7   with an analyte, the element tagged affinity          profiling within tissue. The Hyperion IMC Staining
                                           reagent comprising an affinity reagent tagged with    Protocol describes incubation with Maxpar
                                       8   an element tag, the element tag comprising a          antibodies (affinity reagent) follow by a wash step as
                                           linear or branched polymer having multiple metal-     recited in steps (i) and (ii) respectively of claim 1.
                                       9   binding pendant groups, wherein each pendant          Analysis is performed on the ICP-MS Helios system,
                                           group includes at least one metal atom or is          as shown in Figure 3 of the Hyperion Imaging
                                      10   capable of binding at least one metal atom, and       System User Guide.
                                           wherein the affinity reagent specifically binds
                                      11   with the analyte, wherein the analyte is located      Pg. 3 of Hyperion IMC Staining Protocol
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           within or on an intact cell;
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                           (ii) separating unbound element tagged affinity
                                           reagent from bound element tagged affinity
                                      13   reagent; and
                                           (iii) analyzing the element tag bound to the
                                      14   affinity reagent attached to the analyte of the
                                      15   intact cell by atomic spectroscopy, wherein
                                           analyzing occurs without prior acidification of the
                                      16   sample.

                                      17

                                      18

                                      19
                                                                                                 Fluidigm Imaging Mass Cytometry Applications
                                      20                                                         (Webpage)

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                      28                                                         58
                                             PLAINTIFFS’            CONFIDENTIAL                                    RESPONSES TO DEFENDANT’S
                                                                                      INTERROGATORIES
                                                                                         (FIRST SET)
                                           Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 3 of 6

                                                      REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1                     ‘104 Patent                       Hyperion™ Instrument with Maxpar® Reagents

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9

                                      10
                                                                                              Pg. 7-8 of Hyperion User Guide
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                      13

                                      14
                                                                                              Single cells are profiled in tissue.
                                      15

                                      16

                                      17

                                      18

                                      19                                                      Analysis is performed on the Helios system.
                                      20                                                      Figure 3 and Description in Hyperion User Guide
                                      21

                                      22

                                      23

                                      24                                                      Figure 3. Schematic of the Hyperion Imaging System
                                                                                              coupled to the Helios instrument
                                      25   2. The method of claim 1, wherein incubating the   The Hyperion™ Instrument with Maxpar® Reagents
                                           element tagged affinity reagent with the analyte   practices Claim 2 of the ‘104 Patent. For example,
                                      26   comprises:                                         the workflow depicted on the Fluidigm Mass
                                           incubating two or more differential element        Cytometry Methods (Webpage) describes use of
                                      27   tagged affinity reagents with two or more          multiple metal (element) tagged antibodies.
                                      28                                                      59
                                             PLAINTIFFS’           CONFIDENTIAL                                   RESPONSES TO DEFENDANT’S
                                                                                    INTERROGATORIES
                                                                                       (FIRST SET)
                                           Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 4 of 6

                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1                       ‘104 Patent                         Hyperion™ Instrument with Maxpar® Reagents
                                           analytes, wherein the element tagged affinity
                                       2   reagents specifically bind with the two or more        Fluidigm Imaging Mass Cytometry Applications
                                           analytes to produce two or more differentially         (Webpage)
                                       3   tagged analytes, wherein analyzing the element
                                           tag bound to the affinity reagent comprises
                                       4   analyzing the differential element tags bound to
                                           the two or more analytes by atomic spectroscopy.
                                       5

                                       6

                                       7

                                       8
                                           14. The method of claim 1, wherein the affinity        The Hyperion™ Instrument with Maxpar® Reagents
                                       9   reagent is an antibody.                                practices Claim 14 of the ‘104 Patent. For example,
                                                                                                  the workflow depicted on the Fluidigm Imaging Mass
                                      10                                                          Cytometry Applications (Webpage) describes use of
                                                                                                  antibody affinity reagents.
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                                                                                  Fluidigm Imaging Mass Cytometry Applications
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                                                                                  (Webpage)
                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19                        ‘698 Patent                        Hyperion™ Instrument with Maxpar® Reagents
                                           1. A system for sequentially analyzing single cells    The Hyperion™ Instrument with Maxpar® Reagents
                                      20   in a sample by mass spectrometry,                      practices Claim 1 of the ‘698 Patent. For example,
                                           wherein the sample comprises a plurality of            the Fluidigm Imaging Mass Cytometry Applications
                                      21   tagged cells tagged with a plurality of tagged         webpage and the Hyperion User Guide describe a
                                           antibodies, wherein each of the plurality of tagged    sample comprising metal tagged antibodies, and a
                                      22   antibodies is specific for a different analyte, and    system to vaporize, atomize, and ionize multiple
                                           wherein each of the plurality of tagged antibodies     elemental tags (by directing LA-plumes to the ICP
                                      23
                                           is tagged with an elemental tag comprising a           torch) and detecting by mass spectrometry (by TOF-
                                      24   lanthanide or noble metal;                             MS).
                                           wherein the system comprises:
                                      25   a first device to vaporize, atomize, and ionize        Fluidigm Imaging Mass Cytometry Methods
                                           multiple elemental tags from a single first cell of    (Webpage)
                                      26   the plurality of tagged cells and multiple elemental
                                           tags from a single second cell of the plurality of
                                      27   tagged cells; and

                                      28                                                          60
                                             PLAINTIFFS’             CONFIDENTIAL                                   RESPONSES TO DEFENDANT’S
                                                                                      INTERROGATORIES
                                                                                         (FIRST SET)
                                           Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 5 of 6

                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1                         ‘698 Patent                     Hyperion™ Instrument with Maxpar® Reagents
                                           a second device to detect, by mass spectrometry,
                                       2   lanthanides and/or noble metals of the single first
                                           cell by detecting a transient signal of the multiple
                                       3   vaporized, atomized, and ionized elemental tags of
                                           the single first cell, and lanthanides and/or noble
                                       4   metals of the single second cell by detecting a
                                           transient signal of the multiple vaporized,
                                       5
                                           atomized, and ionized elemental tags of the single
                                       6   second cell, wherein the transient signal associated
                                           with the single first cell and the transient signal  Pg. 7 of Hyperion User Guide
                                       7   associated with the single second cell are detected
                                           sequentially.
                                       8

                                       9

                                      10
                                                                                                Single cells are profiled in tissue.
                                      11
THREE EMBARCADERO CENTER, 7TH FLOOR




                                                                                                Pg. 9 of Hyperion User Guide
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12
   SAN FRANCISCO, CA 94111-4070




                                      13

                                      14

                                      15
                                                                                                Figure 3 and Description in Hyperion User Guide
                                      16

                                      17

                                      18

                                      19                                                        Figure 3. Schematic of the Hyperion Imaging System
                                                                                                coupled to the Helios instrument
                                      20
                                           5. The system of claim 1, wherein at least one of    The Hyperion™ Instrument with Maxpar® Reagents
                                      21   the plurality of tagged antibodies is tagged using   practices Claim 1 of the ‘698 Patent. For example,
                                           diethylenetriaminepentaacetic acid anhydride         the Maxpar X8 Polymer comprises DTPA.
                                      22   (DTPA), 1,4,7,10-
                                           tetraazacyclododecanetetraacetic acid (DOTA), or
                                      23
                                           a derivative thereof.
                                      24

                                      25

                                      26

                                      27
                                      28                                                        61
                                             PLAINTIFFS’            CONFIDENTIAL                                    RESPONSES TO DEFENDANT’S
                                                                                     INTERROGATORIES
                                                                                        (FIRST SET)
                                           Case 3:19-cv-05639-WHA Document 105-5 Filed 06/26/20 Page 6 of 6

                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1                      ‘698 Patent                     Hyperion™ Instrument with Maxpar® Reagents

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9
                                      10   6. The system of claim 1, wherein each of the      The Hyperion™ Instrument with Maxpar® Reagents
                                           plurality of tagged antibodies is tagged with a    practices Claim 6 of the ‘698 Patent. For example,
                                      11   distinct isotope.                                  74 antibody labeling kits and labeled antibodies for
                                                                                              Hyperion (some shown below) are sold by Fluidigm,
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      12                                                      all of which have isotope tags.
   SAN FRANCISCO, CA 94111-4070




                                      13                                                      Maxpar Antibody Listing for Hyperion

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20                                                      The tag column shows use of isotopic elements, with
                                                                                              isotope mass represented by the numbers preceding
                                      21                                                      the letters identifying the element.

                                      22

                                      23           Fluidigm’s investigation is ongoing and Fluidigm reserves the right to supplement its

                                      24   objections and/or its response to this Interrogatory, including (without limitation) at appropriate

                                      25   times set forth in a Scheduling Order entered by the Court.

                                      26

                                      27    INTERROGATORY NO. 9

                                      28                                                     62
                                             PLAINTIFFS’             CONFIDENTIAL                               RESPONSES TO DEFENDANT’S
                                                                                       INTERROGATORIES
                                                                                          (FIRST SET)
